Order unanimously affirmed without costs. Memo*1034randum: We agree, for the reasons stated by Family Court, that Robert H. was a proper respondent in this sexual abuse proceeding pursuant to article 10 of the Family Court Act. The finding of abuse by Robert H. and Wayne H. was not against the weight of the evidence, and the evidence supported a finding that the out-of-court statements of the mentally retarded child were reliable. Even discounting the validation testimony by the expert, we find that the child’s out-of-court statements were sufficiently corroborated. (Appeal from Order of Monroe County Family Court, Sciolino, J. — Child Sexual Abuse.) Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ.